                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ANTHONY BRACY                                     CIVIL ACTION

                      v.                           NO. 17-5478

 BARRY SMITH, et al.

                                            ORDER
        AND NOW, this 17th day of December 2018, after carefully and independently considering

the Petition for writ of habeas corpus (ECF Doc. No. 19), United States Magistrate Judge Elizabeth

T. Hey's November 26, 2018 Report and Recommendation (ECF Doc. No. 21) recommending a

short stay pending the result ofa scheduled December 27, 2018 hearing already continued (several

times), continued 2018 activity on Petitioner's efforts to exhaust his post-verdict rights in state

court, and the Respondent District Attorney's December 14, 2018 status update (ECF Doc. No.

22), it is ORDERED:


       1.      We APPROVE and ADOPT Judge Hey's November 26, 2018 Report and

Recommendation (ECF Doc. No. 21) and direct the Clerk of Court to place this matter on the

Court's suspense docket until further Order;

       2.      We APPOINT the Federal Defender's Office of the Eastern District of

Pennsylvania to represent Mr. Bracy in this federal habeas proceeding; and,

       3.      As we are concerned about the repeated continuances in state court after lengthy

delay, Respondent District Attorney shall promptly file notice upon the entry of the state court's

ruling described in the status update (ECF Doc. No. 22) at which time Mr. Bracy's appointed
counsel shall, within thirty days of a ruling from the state court, file a status memorandum

describing whether Mr. Bracy wishes to presently pursue this habeas petition.




                                              2
